NOTICE OF ALLOWABILITY
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10, 2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment to the claims, filed on August 10, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s remarks filed on August 10, 2022 in response to the advisory action mailed on August 10, 2022 have been fully considered.  

Examiner’s Amendment to the Claims
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sunit Talapatra on August 16, 2022.
Please replace the claim set filed on August 10, 2022 with the following re-written claims. 

1.	(Currently Amended)  A method of at least partially preventing an allergic response to a galacto-oligosaccharide (GOS) preparation in a subject, the method comprising administering to the subject a hypoallergenic GOS preparation obtainedCryptococcus terrestris beta-galactosidase having EC 3.2.1.23Bacillus circulans beta-galactosidase


2-4.	(Canceled)  

5.	(Currently Amended)  The method according to claim 1, wherein the Cryptococcus terrestris beta-galactosidase is Cryptococcus terrestris strain MM13-F2171 having National Institute of Technology and Evaluation (NITE) Accession Number BP-02177 or Cryptococcus terrestris strain APC-6431 having NITE Accession Number BP-02178.

6.	(Currently Amended)  The method according to claim 1, wherein the Cryptococcus terrestris beta-galactosidase comprises the[[an]] amino acid sequence sequence identity to the amino acid sequence

7.	(Currently Amended)  The method according to claim 1, wherein the hypoallergenic GOS preparation has a decreased score in a Skin Prick Test in the subject and/or in a Basophil Activation Test performed on a blood sample isolated from the subject when compared to a GOS preparation obtained by transgalactosylation of lactose using a Bacillus circulans beta-galactosidase.

8.	(Original)  The method according to claim 1, wherein the subject is of South East Asian origin.

9.	(Original)  The method according to claim 1, wherein the subject is an adult, an adolescent, or a child.

10-21.	(Canceled)  

Election/Restrictions
The requirement for an election of species among the species of SEQ ID NO: 1, 2, 3, and 4 as set forth in the Office action mailed on December 16, 2021 is withdrawn. In view of the withdrawal of the requirement for an election of species, applicant(s) is/are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 103
The rejection of claims 1-9 under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (Biosci. Biotechnol. Biochem. 78:100-108, 2014; cited on the IDS filed on December 27, 2019; hereafter “Kaneko”) in view of Hoshi et al. (US 2019/0119662 A1; cited on Form PTO-892 mailed on January 25, 2022; hereafter “Hoshi”) is withdrawn in view of the instant examiner’s amendment to claim 1 in combination with the applicant’s convincing argument regarding an unexpected result. See also the attached interview summary. In this case, the applicant’s unexpected result is considered to be commensurate in scope with the claimed invention and sufficiently rebuts a prima facie case of obviousness. As such, the method of claims 1 and 5-9 is allowable over the prior art of record. 

Claim Rejections - Double Patenting
The provisional rejection of claims 1-7 and 9 on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12, and 13 of co-pending application 17/420,062 (reference application) is withdrawn in view of MPEP 804.I.B.1.(b).(i). 

The provisional rejection of claim 8 on the ground of nonstatutory double patenting as being unpatentable over claim 13 of co-pending application 17/420,062 (reference application) in view of Kaneko (supra) is withdrawn in view of MPEP 804.I.B.1.(b).(i). 

Information Regarding Quick Path IDS Program
For situations when the applicant needs to file an IDS after the issue fee has been paid, The United States Patent and Trademark Office (USPTO) has 
implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to consider an IDS after payment of the issue fee without the need to reopen prosecution, effectively obviating the need to pursue a Request for Continued Examination (RCE). Where the examiner determines that no item of information in the IDS necessitates reopening prosecution, the Office will issue a corrected notice of allowability. In addition to reducing pendency, this program will promote efficiency in the examination process. There will be no fee required to use this program, beyond existing fees, e.g., fees for IDS submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his supervisor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656